ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Craig Neiheisel (Reg. # 61,019) on November 22, 2021.

The application has been amended as follows:	Claim 2 has been cancelled. 
Reasons for Allowance
Claims 1, 4-19 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 4-16, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“wherein in the first state, the first clamping member covers a part of the first notch, other part of the first notch is formed as the switch mounting hole, and the second notch coincides with a part of the other part of the first notch that forms the switch mounting hole”
The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claim 17-19, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 17, and at least in part, because claim 17 recites the limitations: 	“wherein in the first state, the first clamping member covers a part of the first notch, other part of the first notch is formed as the switch mounting hole, and the second notch coincides with a part of the other part of the first notch that forms the switch mounting hole”
The aforementioned limitations in combination with all remaining limitations of claim 17, are believed to render said claim 17 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 9:00am-6:00pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the 
/Zhengfu J Feng/Examiner, Art Unit 2835November 22, 2021  

/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835